J-S25017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SAMUEL LANCE MCPHERSON                  :
                                         :
                   Appellant             :    No. 1228 WDA 2017

           Appeal from the Judgment of Sentence April 26, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0002753-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY PANELLA, J.:                     FILED SEPTEMBER 07, 2018

      Samuel McPherson appeals from the judgment of sentence entered after

the trial court found him guilty of simple assault and summary harassment

arising from charges he pointed a gun at Eldwin Williams. McPherson argues

the court erred in allowing the Commonwealth to present Williams’s written

statement from the night of the crime. And that the verdict was against the

weight of the evidence. After careful review, we affirm.

      Williams testified that he met McPherson’s girlfriend, Sylvia Cottom, at

the casino where they had gambled together that night. Around 3:30 a.m.,

Williams gave Cottom a ride to her home. When they arrived, McPherson and

Cottom’s mother were waiting on the porch.

      Cottom and McPherson began to argue. While they argued, Cottom’s

mother asked Williams if he could give McPherson a ride to his home, since
J-S25017-18


McPherson had missed his bus. Williams agreed to do so, and when McPherson

entered his car, McPherson said, “look here.” McPherson was pointing a gun

at Williams. Williams fled from his car, screaming for help.

      At this point in Williams’s testimony, the Commonwealth sought to enter

the written statement Williams gave to police shortly after the incident.

Defense counsel objected, arguing the statement was hearsay, and further,

that the prosecutor was attempting to bolster Williams’s credibility before it

had been challenged. The trial court overruled the objection, and allowed the

written statement to be entered into evidence.

      Officer Craig Canella testified that police received a report of a man

banging on a door, yelling that he was going to be shot. Officer Canella

responded to the call and interviewed Williams. After hearing Williams’s story,

he drove to Cottom’s home, where McPherson was sitting on the porch.

      Williams’s car was still in the street, with its doors closed and the engine

running. McPherson told the officers that a man had just stopped the car and

started running down the street. No gun was found on McPherson. Cottom’s

mother refused to allow officers into her home to search for a gun.

      Officer Canella instructed Williams to move his vehicle, as it was illegally

parked. He also requested that Williams come to the police station the next

day to give a statement. Williams appeared at the station and gave a written

statement at 5:25 a.m.




                                      -2-
J-S25017-18


      McPherson testified that he received a phone call from Cottom indicating

she was leaving the casino at 1 a.m. that night. He became concerned when

Cottom was not home shortly thereafter. When Williams dropped off Cottom,

he admitted he argued with Cottom about her failure to let him know her

schedule had changed.

      Cottom’s mother interrupted, noting that she didn’t want the argument

on her property in the middle of the night. She informed McPherson that

Williams would give him a ride to his home on the other side of town.

McPherson was grateful, noting the long bus ride the trip would otherwise

require.

      When he got in the car, he asked Williams, “seriously, bro, what was

going on with my girl? Where did you get her from?” He testified that Williams

immediately unbuckled his seat belt and exited the car. He watched as

Williams ran down the street and into a parked car, and then began banging

on doors further down the street. He told police that Williams was crazy, and

that he jumped out of the car and ran down the street. He denied ever

possessing a gun.

      In his first issue on appeal, McPherson contends the court erred in

admitting Williams’s written statement given shortly after the incident. The

trial court has broad discretion over the admissibility of evidence, and we will

not overrule its decision unless the court abused that discretion. See

Commonwealth v. Belani, 101 A.3d 1156, 1160 (Pa. Super. 2014). An


                                     -3-
J-S25017-18


abuse of the court’s discretion is established if the court was manifestly

unreasonable, partial, biased, or acted with ill-will. See id. Additionally, an

abuse of discretion occurs when the record contains no support for the court’s

decision. See id.

         McPherson argues Williams’s written statement constitutes inadmissible

hearsay evidence. “Hearsay is an out-of-court statement offered to prove the

truth of the matter asserted by the declarant.” Commonwealth v. Puksar,

740 A.2d 219, 225 (Pa. 1999) (citation omitted). The court found the

Commonwealth’s proffer was not for the purpose of proving the truth of

Williams’s assertions against McPherson. Rather, the court concluded the

written statement was entered for the purpose of establishing a prompt

complaint.

         The Commonwealth asked Williams if he was familiar with his written

statement. See N.T., 4/26/17, at 21. He acknowledged he was. See id.

Defense counsel objected, arguing it was a hearsay statement. See id., at 22.

After the court overruled the objection, the Commonwealth asked Williams to

authenticate the statement and his signature, which he did. See id., at 22-

23. Williams testified he wrote the statement right after the incident. See id.,

at 23.

         The   Commonwealth     moved    the   statement   into   evidence,   and

immediately ended its direct examination of Williams. See id., at 23-24. The

contents of the statement were not read to the court. We therefore can find


                                        -4-
J-S25017-18


no error in the court’s conclusion that the Commonwealth did not use the

statement to prove the truth of the matter contained in the statement. It was

not an abuse of the court’s broad discretion to conclude the exhibit was

entered merely to establish Williams’s prompt complaint to authorities.

McPherson’s first issue on appeal merits no relief.

      Next, McPherson argues the verdicts were against the weight of

evidence presented at trial. We do not review challenges to the weight of the

evidence de novo on appeal. See Commonwealth v. Rivera, 983 A.2d 1211,

1225 (Pa. 2009). Rather, we only review the trial court’s exercise of its

discretionary judgment regarding the weight of the evidence presented at

trial. See id.

      “[W]e may only reverse the lower court’s verdict if it is so contrary to

the evidence as to shock one’s sense of justice.” Commonwealth v.

Champney, 832 A.2d 403, 408 (Pa. 2003) (citations omitted). A verdict is

said to be contrary to the evidence such that it shocks one’s sense of justice

when “the figure of Justice totters on her pedestal,” or when “the jury’s

verdict, at the time of its rendition, causes the trial judge to lose his breath,

temporarily, and causes him to almost fall from the bench, then it is truly

shocking to the judicial conscience.” Commonwealth v. Davidson, 860 A.2d
575, 581 (Pa. Super. 2004) (citations omitted).

      Here, the only relevant factual dispute concerns McPherson’s actions

after he entered Williams’s car. Williams testified that McPherson pointed a


                                      -5-
J-S25017-18


gun at him. McPherson testified that Williams just unbuckled his seat belt and

ran out of the car after McPherson asked him about Cottom. No one else was

in the car to observe these events.1

       The court found Williams’s testimony credible, and McPherson’s and

Cottom’s testimony incredible. These credibility determinations are not

shocking in any sense; indeed, they are a core function of any fact-finder in

our legal system. We cannot conclude the court abused its discretion in

refusing to order a new trial. Thus, McPherson’s second issue on appeal merits

no relief.

       As McPherson has not established any right to relief on appeal, we affirm

the judgment of sentence.

       Judgment of sentence affirmed.

       Judge Ott joins the memorandum.

       President Judge Gantman concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



____________________________________________


1Cottom testified she did not see a gun that night, but did not testify as to
what happened inside the car: “[McPherson’s] in the car for like three seconds
and then [Williams] just runs out … of the car.” N.T., 4/26/17, at 66.

                                           -6-
J-S25017-18


Date: 9/7/2018




                 -7-